Citation Nr: 0840666	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The veteran had active military service in the Philippine 
guerilla service from January 1945 to June 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The Board notes that the RO had characterized the issue on 
appeal as whether new and material evidence had been received 
to reopen a previously denied claim.  However, the initial 
rating decision denying entitlement to service connection was 
issued in October 2005.  A November 2005 communication from 
the veteran is construed to be a notice of disagreement with 
that determination.  Accordingly, the issue is appropriately 
characterized as set forth on the title page of this 
decision.


FINDINGS OF FACT

The competent evidence does not demonstrate that any current 
tuberculosis was causally related to service.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA attempted to obtain service treatment records and assist 
the veteran in obtaining evidence.  VA requested the 
veteran's full service treatment records but was informed 
that examination records, if made, were lost or destroyed as 
a result of the war, and that clinical records covering that 
period were not available. 

VA has a heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed. See O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991). Based on the RO's efforts and the 
responses from the service department, it is reasonably 
certain that the veteran's service medical records are no 
longer available and that further efforts to obtain those 
records would be futile. 38 U.S.C.A. § 5103A(b)(3)); Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

In the present case, the Board has reviewed the record and 
finds that additional development is not necessary to satisfy 
VA's obligations under the VCAA.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The record does contain 
evidence of a current disability.  However, there is no 
evidence establishing that the claimed pulmonary tuberculosis 
occurred in service.  Even considering that the veteran's 
current disability 'may' be associated with service the 
absence of continuous treatment and a gap in medical records 
for 50 years does not establish that the current diagnosed 
tuberculosis is related to the tuberculosis diagnosed in 
1949. 

After the RO issued its statement of the case additional 
evidence was received by the Board.  Under 38 C.F.R. §19.31 
the RO is required to furnish a supplemental statement of the 
case when additional pertinent evidence is submitted.  
However, as the additional evidence was in part not relevant 
to the issue on appeal, and in part cumulative of the 
evidence previously reviewed, it is not considered to be 
pertinent evidence for the purpose of this section and a 
supplemental statement of the case is not required. 

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.
 
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for pulmonary 
tuberculosis, which he claims developed during his service. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110. "Service connection" basically means that the 
facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service. A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), pulmonary 
tuberculosis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 3 
years from the date of separation from service.  See 38 
C.F.R. § 3.307(a)(3).  As the evidence of record fails to 
establish any clinical manifestations of pulmonary 
tuberculosis within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

The veteran's service medical records are not available.  
Other post-service medical reports were submitted.  However, 
none of these records demonstrated incurrence of tuberculosis 
during service.  Radiology reports from Dr. H. E. dated from 
November 2001 through September 2006 only provide a diagnosis 
of the veteran's current condition.  

In a January 1984 affidavit, Dr. F. A. reported that he 
diagnosed the veteran with pulmonary tuberculosis in August 
of 1948.  Dr. A. also reported that he treated the veteran 
with anti-tuberculosis treatment for three months.   Even 
assuming that Dr. A. remembered the exact months that he 
diagnosed the veteran with tuberculosis, without any 
contemporary medical notes in support, his report still does 
not establish that the tuberculosis diagnosed in 1948 was 
incurred in service, as he did not offer an opinion or 
provide a rationale to support any such opinion.  Dr. A.'s 
report is of minimal probative value as it provides no 
opinion whatsoever as to any potential nexus between the 
veteran's condition and his service.  No other competent 
evidence of record causally relates a current tuberculosis 
disability to the veteran's active service.

Although the veteran has argued that he has tuberculosis 
related to his service, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, the evidence lacks a continuity of symptomatology 
between the current tuberculosis diagnosed in 2006 and the 
tuberculosis diagnosed in 1948.   Furthermore, no competent 
evidence causally relates any current tuberculosis to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


